 Case 18-00253     Doc 30    Filed 02/20/19 Entered 02/20/19 11:12:02    Desc Main
                               Document     Page 1 of 1



                IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF IOWA


IN RE:                                 )
                                       )   Chapter 13
JOSHUA DAVID MCDADE,                   )
                                       )   Bankruptcy No. 18-00253
      Debtor.                          )

                            ORDER DISMISSING CASE

      Debtor has filed a Request to Dismiss Under 11 U.S.C. § 1307(b). That
section provides:

      On request of the debtor at any time, if the case has not been converted
      under section 706, 1112, or 1208 of this title, the court shall dismiss a
      case under this chapter. Any waiver of the right to dismiss under this
      subsection is unenforceable.

This case has not previously been converted. Debtor may voluntarily dismiss this
case.

      WHEREFORE, this case is DISMISSED.

      Dated and Entered:
      February 20, 2019




                                       THAD J. COLLINS
                                       CHIEF BANKRUPTCY JUDGE
